Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-21 are presented for examination.
Examiner’s Remark
	At the time of writing of the instant action, the Examiner is aware of potential avenues for advancing prosecution and encourages Applicant to contact the Examiner to advance prosecution.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to methods and systems for “verifying integrity of content”.  These are separate grounds as those stated supra.
	Patent eligibility is a question of law that is reviewable de novo. Dealertrack, Inc. v. Huber, 674 F.3d 1315, 1333 (Fed. Cir. 2012). Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. In interpreting this statute, the Supreme Court emphasizes that patent protection should not preempt “the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972) (“Benson”); Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71 (2012) (“Mayo”); Alice Corp. v. CLS Bank Int’l, 573 U.S. 208, 217–18 (2014) (“Alice”). The rationale is that patents directed to basic building blocks of technology would not “promote the progress of science and useful arts” under the U.S. Constitution, Article I, Section 8, Clause 8, but instead would impede it. Accordingly, laws of nature, natural phenomena, and Thales Visionix Inc. v. United States, 850 F.3d 1343, 1346 (Fed. Cir. 2017) (citing Alice, 573 U.S. at 216– 17). The Supreme Court set forth a two-part test for subject matter eligibility in Alice (573 U.S. at 217–19). The first step is to determine whether the claim is directed to a patent-ineligible concept. Id. (citing Mayo, 566 U.S. at 76–77). If so, then the eligibility analysis proceeds to the second step of the Alice/Mayo test in which we “examine the elements of the claim to determine whether it contains an ‘inventive concept’ sufficient to ‘transform’ the claimed abstract idea into a patent-eligible application.” Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 72, 79). There is no need to proceed to the second step, however, if the first step of the Alice/Mayo test yields a determination that the claim is directed to patent eligible subject matter. The Patent Office has revised its guidance for how to apply the Alice/Mayo test in the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (January 7, 2019) (the “Revised Guidance”). Under the Revised Guidance, we first look to whether the claim recites: (1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, mental processes, or certain methods of organizing human activity such as a fundamental economic practice or managing personal behavior or relationships or interactions between people); and (2) additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure (“MPEP”) § 2106.05(a)–(c), (e)–(h)). 84 Fed. Reg. at 51–52, 55. A claim that integrates a judicial exception into a practical application applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. Revised Guidance, 84 Fed. Reg. at 54. When the judicial exception is so integrated, then the claim is not directed to a judicial exception and is patent-eligible under § 101. Revised Guidance, 84 Fed. Reg. at 54. Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then evaluate whether the claim provides an inventive concept. Revised Guidance, 84 Fed. Reg. at 56; Alice, 573 U.S. at 217–19, 221. Evaluation of the inventive concept involves 
	USPTO Step 1 – Do the claims recite a statutory category of invention? 
	The claims nominally satisfy a statutory category of invention.  	The analysis proceeds to the first step of Alice/Mayo.

Alice/Mayo—Step 1 (Abstract Idea)
USPTO Step 2A–Prongs 1 and 2 identified in the Revised Guidance
USPTO Step 2A—Prong 1 (Does the Claim Recite a Judicial Exception?)
Turning to the first step of the Alice inquiry (Step 2A, Prong 1 of the Revised Guidance), the Examiner finds the independent claims are directed to an abstract idea because the claims recite “A system for verifying integrity of content” and  “A method for checking integrity of contents” within a storage element or storage elements.
	The claims invoke the creation of data, usage of data, the recordation of data, verifying data.  All of these steps/elements do not require the use of a computer or rely upon a computer for nominal, generic functionality.  They would be performed exactly the same with in the human mind or with pencil and paper.  Thus all of the limitations are in fact a mental process and certain methods of organizing human activity; See MPEP §§ 2106.04(a)(2)(II)-(III).  While the claims do recite some functional steps, the underlying operations recited in the claim are acts that could be  performed mentally and by pen & paper without the use of a computer.  Our reviewing court has concluded that mental processes include similar concepts of collecting, manipulating and providing data.  See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017) (the Federal Circuit held “the concept of . . . collecting data, . . . recognizing certain data within the collected data set, and . . . storing that recognized data in a memory” ineligible); and Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (merely selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes).  However, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper. See CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011) (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.”).  We now turn to USPTO Step 2A, Prong 2, of the Revised Guidance to determine whether the abstract idea is integrated into a practical application. See Revised Guidance, 84 Fed. Reg. at 54–55. 
	Also, the Examiner holds the claimed invention does not improve a computer or its components’ functionality or efficiency, or otherwise changes the way those devices function, at least in the sense contemplated by the by the Federal Circuit in Enfish LLC v. Microsoft Corporation, 822 F.3d 1327 (Fed. Cir. 2016). The claimed self-referential table in Enfish was a specific type of data structure designed to improve the way a computer stores and retrieves data in memory. Enfish, 822 F.3d at 1339.   The Examiner maintains the claimed invention, while necessarily utilizes a computing device, is not rooted in computer technology, but merely utilizes a computing device to execute the process faster or more efficiently than doing so manually, any speed or efficiency increase comes from the capabilities of the generic computer components—not the recited process itself. See FairWarning IP, LLC v. Iatric Systems, Inc., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (citing Bancorp Services, LLC v. Sun Life Assurance Co., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”)); see also Intellectual Ventures I LLC v. Erie Indemnity Co., 711 F. App’x 1012, 1017 (Fed. Cir. FairWarning, the focus of the claims are not on an improvement in computer processors as tools, but on certain independently abstract ideas that use generic computing components as tools. See FairWarning, 839 F.3d at 1095. Nor is this invention analogous to that which the court held eligible in McRO, Inc. v. Bandai Namco Games America, Inc., 837 F.3d 1299 (Fed. Cir. 2016).

USPTO Step 2A—Prong 2 (Integration into Practical Application)
	Under Revised Step 2A, Prong Two of the Revised Guidance, the Examiner discern no additional element or combination of elements recited in Applicant’s claims that may have integrated the judicial exception into a practical application.  See Revised Guidance, 84 Fed. Reg. at 54–55.  The Examiner further points out that the additional elements of the claims are nominal.  The claims do not recite specific types of additional elements or their operations, thereby requiring no improvements to computing or data processing technologies.  Such elements do not: (1) improve the functioning of a computer or other technology; (2) are not applied with any particular machine (except for generic computing elements); (3) do not effect a transformation of a particular article to a different state; and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. (See MPEP §§ 2106.05(a)–(c), (e)–(h); Ans. 7–8; Final Act. 7.) As a result, the claim’s recited additional elements are not indicative of “integration into a practical application,” and are not enough to distinguish the steps of the independent claims from describing a mental process. See Revised Guidance, 84 Fed. Reg. at 54–55.

Alice/Mayo—Step 2 (Inventive Concept)
USPTO Step 2B identified in the Revised Guidance
	USPTO Step 2B of the Alice two-step framework requires us to determine whether any element, or combination of elements, in the claim is sufficient to ensure that the claim amounts to significantly more than the judicial exception. Alice, 573 U.S. at 221; see also Revised Guidance, 84 Fed. Reg. at 56. As discussed above, the independent claims include additional elements that are nominally recited and relied upon when performing the underlying process when considered individually and in an ordered combination, correspond to nothing more than generic and well-known components and operations used to implement the abstract idea.  In other words, we find that the additional elements, as claimed, are well-understood, routine, and conventional and “behave exactly as expected according to their ordinary use.” (See In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 615 (Fed. Cir. 2016); Final Act. 7; Ans. 7–8.) Thus, implementing the abstract idea with these generic and well-known elements “fail[s] to transform that abstract idea into a patent-eligible invention.” Alice, 573 U.S. at 221.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites “an integrated circuit” but is preceded by the language “integrated circuit’s registers”; it is unclear as to whether the recited “an integrated circuit” is referring to the previously recited “integrated circuit’s registers” or another integrated circuit distinct from one previously recited; when a claim is amenable to two or plausible claim constructions, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter the Applicant considers to be the invention.  Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).
	Claim 1 recites “a multiplicity of registers” but is preceded by the language “integrated circuit’s registers”; it is unclear as to whether “a multiplicity of registers” is referring to the previously recited registers or other registers distinct from those previously recited; when a claim is amenable to two or plausible claim constructions, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter the Applicant considers to be the invention.  Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).
	Claim 1 recites “register content verification logic configured,” followed by the language “when in a first mode”; accordingly, the claim can be construed as a system followed by method steps not performed by the system itself or system components themselves.  While the Examiner has assumed the claim should potentially recite the transitional phrase: “register content verification logic configured for” (emphasis and modification by the Examiner), the language instantly presented renders the scope indefinite as the claim recites method systems not performed by the system itself or system components themselves.
	Claims 1, 2 & 5 recite “in a first mode aka ‘Study Mode’”, “a second mode aka ‘Verify Mode’”, “a content verification output (aka ‘fault detection’ output)”, “a legitimate modification of register content Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).  The Examiner recommends amending the claims to refer to the elements in a singular fashion to explicitly set forth the metes & bounds of the claims and removing the alternative constructions to obviate these ambiguities.
	Claim 1 recites “said registers’ content” and lacks explicit antecedent basis.
	Claim 1 recites “at least on occasion” and it is unclear as to when such step(s) is/are performed;  while the disclosure of the invention states “e.g. only on occasion e.g. periodically”, the metes and bounds are ambiguous of what constitutions the necessary conditions for “at least on occasion”.  One of ordinary skill would be unsure as to what constitutes the occasion upon which the step(s) is/are performed.
	Claim 1 recites “compare said second hash” and lacks explicit antecedent basis as such instance is only preceded by the language “to compute at least one second hash”.
	Claim 1 recites “second hashes are equal” and lacks explicit antecedent basis as such instance is only preceded by the language “said second hash” and “at least one second hash”.  Alternatively construed, “second hashes” could potentially refer to any one of the previously recited instances of “said second hash”, “at least one second hash” or second hashes distinct from those previously recited; when a claim is amenable to two or plausible claim constructions, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter the Applicant considers to be the invention.  Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).  
Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).  
	Claims 2-4 each recite “register content” and it is unclear as to whether such language is referencing the “content of an integrated circuit’s registers”, “registers’ content”, “said content” or distinct content; when a claim is amenable to two or plausible claim constructions, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter the Applicant considers to be the invention.  Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).  
	Claim 6 recites “registers” and it is unclear as to whether such language is referencing the “content of an integrated circuit’s registers” or distinct content; when a claim is amenable to two or plausible claim constructions, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter the Applicant considers to be the invention.  Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).  
	Claim 7 recites “triggers said action;” and “performs said action.”; it is unclear as to whether the recited instances of “said action” are referring to “at least one action” previously recited or a distinct action.  When a claim is amenable to two or plausible claim constructions, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter the Applicant considers to be the invention.  Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).  
	Claim 9 recites “may be under hacking attack” and it is unclear as to whether such actions are performed or not.  When a claim is amenable to two or plausible claim constructions, the claim is Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).  
	Claim 10 recites “the integrated circuit’s hardware” and lacks antecedent basis.
	Claim 12 recites “said action” and lacks antecedent basis.
	Claims 14-16 each recite “said hashes” and it is unclear as to whether such recitation is referring to the previously recited first hash, second hash, reference hash, second hashes, any one or more of the hashes recited or a distinct hash from those recited herein; when a claim is amenable to two or plausible claim constructions, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter the Applicant considers to be the invention.  Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).  
	Claim 14 recites “including plural registers” and it is unclear as to whether such recitation is referring to the previously recited integrated circuit’s registers, multiplicity of registers or a distinct plural registers; when a claim is amenable to two or plausible claim constructions, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter the Applicant considers to be the invention.  Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).  
	Claim 17 recites “The system of claim 1 and also comprising” and is not a proper transition phrase as the claim is required to both reference a claim previously set forth and then specify a further limitation of the subject matter claim.  The Examiner notes the claim should recite, for example, “The system of claim 1, the system further comprising”.
	Claim 20 recites “a processor” and it is unclear as to whether such instance is referring to the previously recited “at least one processor” or a distinct processor from the instance previously recited; when a claim is amenable to two or plausible claim constructions, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter the Applicant considers to be the invention.  Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).
Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).  
The Examiner notes that numerous issues have been identified supra and such a list may not be exhaustive; Applicant is encouraged to carefully review the claims for any additional issues not identified to advance prosecution. While the Examiner has made every attempt to identify all issues, further issues may exist; the claims are wholly rejected under this title for being replete with issues under 35 U.S.C. 112(2)/112(b) and thus the claims as a whole are rejected.
Additional Examiner's Remarks
The Examiner has noted significant issues supra as to the pending claims under 35 U.S.C. 101 & 35 U.S.C. 112(2)/112(b). Presently, the pending claims do not adequately reflect what the disclosed invention is. The Examiner has incorporated the closest art into the record; any potential rejection in view of art would necessarily be based on speculation and assumptions. See In re Aoyama, 656 F.3d 1293, 1300 (Fed. Cir. 2011), In re Steele, 305 F.2d 859, 862 (CCPA 1962) and In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970). The fact that the claims are not rejected under 35 U.S.C. 102/103 should not be construed as being allowable over art and does not reflect on the adequacy of the prior art evidence in the record.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6, 14-17 and 21, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crispin et al (U.S. Pat App Pub 2005/0089160 A1), hereinafter referred to as Crispin or Choi et al (U.S. Pat App Pub 2008/0083039 A1), hereinafter referred to as Choi.
Re claim 1: Crispin a system for verifying integrity of content of an integrated circuit's registers, the system being operative in conjunction with an integrated circuit including at least one 5memory, at least one processor, and a multiplicity of registers, the system comprising: register content verification logic configured, when in a first mode aka " Study Mode", to read at least some of said registers' content, to compute a first hash on said content, and to store said first hash thereby to provide an up-to-date reference hash, and, at least on occasion, when in a second mode aka " Verify Mode ", to compute at least 10one second hash on said content, to compare said second hash to said reference hash and, accordingly, to provide a content verification output (aka "fault detection" output) indicative of whether said reference and second hashes are equal (¶43; ¶64-¶65).
Alternatively, Choi teaches a system for verifying integrity of content of an integrated circuit's registers, the system being operative in conjunction with an integrated circuit including at least one 5memory, at least one processor, and a multiplicity of registers, the system comprising: register content verification logic configured, when in a first mode aka " Study Mode", to read at least some of said 
Re claim 3: Crispin or Choi teaches if a legitimate modification of register content 20occurs while said logic is not in said Study Mode, said logic activates said Study Mode after said modification is over and before activating said Verify Mode (Id; the Examiner notes the limitations are conditional and do not necessarily carry patentable weight).
Re claim 4: Crispin or Choi teaches if a legitimate modification of register content occurs while said logic is in said Verify Mode, operation of said Verify Mode is arrested, and  25when said modification is over, said logic reverts to Study Mode before returning to Verify Mode (Id; the Examiner notes the limitations are conditional and do not necessarily carry patentable weight).
Re claim 6: Crispin or Choi teaches when said logic is in said Verify Mode, registers are continuously hashed and compared, thereby to provide frequent content verification outputs, yielding a high degree of security (Id; the Examiner notes the latter two limitations appear to be intended use and potentially lack patentable weight).
Re claim 14: Crispin or Choi teaches each of said hashes is computed over a set of 5registers including plural registers (Id).
	Re claim 15: Crispin or Choi teaches the integrated circuit includes one or more register files, and wherein each of said hashes is computed over all registers in a given register file (Id).
Re claim 16: Crispin or Choi teaches the integrated circuit includes one or more register banks, and wherein each of said hashes is computed over all registers in a given register bank (Id).
	Re claim 17: Crispin or Choi teaches an integrated circuit including a 15multiplicity of registers; and wherein said register content verification logic is deployed aboard said integrated circuit (Id).
	Re claim 21: Crispin or Choi teaches said logic is implemented in hardware residing on said integrated circuit (Id).

Claims 5, 13, 18 and 19, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Craft (U.S. Pat App Pub 2008/0229055 A1), hereinafter referred to as Craft.
	Re claim 5: Craft teaches a method for checking integrity of contents of at least one register, the method comprising:  30at least once, performing a cycle including the following operations: 22digesting the contents of (aka values in) at least one register, thereby to generate a digest; and verifying integrity of said contents by comparing the digest to a reference (Fig 1; ¶19-¶38; Figs 2A-2B; ¶39-¶47).
	Re claim 13: Craft teaches said reference comprises a digest previously computed at a time t by digesting the contents present in said at least one register at time t (Id).
	Re claim 18: Craft teaches said at least one register comprises at least one register file (Id).
	Re claim 19: Craft teaches said digest comprises a hash  (Id).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over either Crispin et al (U.S. Pat App Pub 2005/0089160 A1), hereinafter referred to as Crispin or Choi et al (U.S. Pat App Pub 2008/0083039 A1), hereinafter referred to as Choi, in view of Grawrock et al (U.S. Pat App Pub 2003/0188113 A1), hereinafter referred to as Grawrock.
	Re claim 2: Cripsin or Choi teaches all the limitations of claim 1 as previously stated.
	Grawrock teaches if a legitimate modification of register content (aka 15register value modification) occurs while said logic is in said Study Mode, operation of said Study Mode is arrested and is re-started when said modification is over, including replacing any reference hash previously stored with a newly computed first hash (¶50-¶53; the Examiner notes the limitations are conditional and do not necessarily carry patentable weight).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Cripsin or Choi with the teachings of Grawrock, for the purpose of selectively permitting or preventing direct access to hardware resources from untrusted operating systems and untrusted application (¶13). 

Claim 7, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over either Crispin et al (U.S. Pat App Pub 2005/0089160 A1), hereinafter referred to as Crispin or Choi et al (U.S. Pat App Pub 2008/0083039 A1), hereinafter referred to as Choi, in view of Jarmay (U.S. Pat App Pub 2013/0191624 A1), hereinafter referred to as Jarmay.
	Re claim 7: Cripsin or Choi teaches all the limitations of claim 1 as previously stated.
	Jarmay teaches wherein each time the reference and second hashes are not 10equal, the content verification output causes at least one action to be performed by being received by at least one of: firmware which, responsively, triggers said action; and hardware which performs said action (Fig 3; ¶52-¶53).


Claims 8, 10 and 11, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over either Crispin et al (U.S. Pat App Pub 2005/0089160 A1), hereinafter referred to as Crispin or Choi et al (U.S. Pat App Pub 2008/0083039 A1), hereinafter referred to as Choi, in view of Jarmay (U.S. Pat App Pub 2013/0191624 A1), hereinafter referred to as Jarmay, in further view of Cox et al (U.S. Pat App Pub 2009/0259854 A1), hereinafter referred to as Cox.
	Re claim 8: The combination of Crispin or Choi in view of Jarmay teaches all the limitations of claim 7 as previously stated.
	Cox teaches said action comprises resetting a device incorporating the integrated circuit (¶32; ¶38; ¶43; ¶45; ¶40; ¶54-¶55; ¶77; ¶81).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Cripsin or Choi in view of Jarmay with the teachings of Cox, for the purposes of improving security mechanisms  via a secure chain of trust on an integrated circuit (¶9).
	Re claim 10: The combination of Crispin or Choi in view of Jarmay teaches all the limitations of claim 7 as previously stated.
	Cox teaches said action comprises a complete hardware reset for all of the integrated circuit's hardware (¶32; ¶38; ¶43; ¶45; ¶40; ¶54-¶55; ¶77; ¶81).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Cripsin or Choi in view of Jarmay with the 
	Re claim 11: The combination of Crispin or Choi in view of Jarmay teaches all the limitations of claim 7 as previously stated.
	Cox teaches said action comprises a system reset (¶32; ¶38; ¶43; ¶45; ¶40; ¶54-¶55; ¶77; ¶81).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Cripsin or Choi in view of Jarmay with the teachings of Cox, for the purposes of improving security mechanisms  via a secure chain of trust on an integrated circuit (¶9).

Claim 9 is, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over either Crispin et al (U.S. Pat App Pub 2005/0089160 A1), hereinafter referred to as Crispin or Choi et al (U.S. Pat App Pub 2008/0083039 A1), hereinafter referred to as Choi, in view of Kodalapura et al (U.S. Pat 10116436 B1), hereinafter referred to as Kodalapura.
	Re claim 9: Crispin or Choi teaches all the limitations of claim 1 as previously stated.
	Kodalapura teaches wherein if the reference and second hashes are not equal, the content verification output may comprise a flag/interrupt raised to firmware which is 20operative to warn higher levels of software that the system incorporating the integrated circuit system may be under hacking attack (Figs 3 & 5A; col 7, line 31 – col 9, line 6; col 11, line 36 – col 12, line 19).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Cripsin or Choi in view of Kodalapura for purpose of triggering and presenting to an operating system attacker information; doing so has the known benefit of alerting an administrator to the source of an attack in order to analyze and prevent future attacks.

Claim 12 is, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over either Crispin et al (U.S. Pat App Pub 2005/0089160 A1), hereinafter referred to as Crispin or Choi et al (U.S. Pat App Pub 2008/0083039 A1), hereinafter referred to as Choi, in view of Official Notice.
	Re claim 12: Crispin or Choi teaches all the limitations of claim 1 as previously.
	The Examiner takes Official Notice as to the recited said action comprises halting a device incorporating the integrated circuit until the device has been powered off and switched back on.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Cripsin or Choi in view of knowledge of one of ordinary skill in the art for purposes of providing devices cold or hard reset; doing so has the known benefit of removing data from memory/cache and allowing hardware discharge.  It is well known in the art that upon a device “freezing” or “locking up” to frankly, “unplug” and “replug” devices to reset them to a clean or operational state.  Also, it is further well known that performing a hard reset upon a device halting given the infamous BSOD (Blue Screen of Death) could only be restored upon performing a reboot or cold/hard reset; it would again be obvious to try the latter circumstance to assure the clearing of the memory/cache which led to the system halting.

Claim 20, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over either Crispin et al (U.S. Pat App Pub 2005/0089160 A1), hereinafter referred to as Crispin or Choi et al (U.S. Pat App Pub 2008/0083039 A1), hereinafter referred to as Choi, in view of Wiseman et al (U.S. Pat App Pub 2004/0003288 A1), hereinafter referred to as Wiseman.
	Re claim 20: Crispin or Choi teaches all the limitations of claim 17 as previously.
	Wiseman teaches the integrated circuit includes a processor having a first entry point including a first command to be executed after reset, and wherein, if the 25reference and second hashes are not 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Cripsin or Choi in view of Wiseman for purpose of resetting a device upon detecting a policy violation on the device; doing so has the known benefit of preventing execution of untrustworthy code.
Conclusion
	Examiner's Note: 
The Examiner identified and designated “the particular part[s] [of the references] relied on” as provided in 37 C.F.R § 1.104(c)(2).
A reference is not limited to the disclosure of specific working examples. In re Mills, 470 F.2d 649, 651 (CCPA 1972); In re Fracalossi, 681 F.2d 792, 794 n.1 (CCPA 1982) (A prior art reference’s disclosure is not limited to its examples.). Nor do disclosed examples teach away from a reference’s broader disclosure. In re Susi, 440 F.2d 442, 446 n.3 (CCPA 1971); In re Boe, 355 F.2d 961, 965 (CCPA 1966) (All of the disclosures in a prior art reference “must be evaluated for what they fairly teach one of ordinary skill in the art.”).
“The prima facie case is merely a procedural device that enables an appropriate shift of the burden of production.” Hyatt v. Dudas, 492 F.3d. 1365, 1369 (Fed. Cir. 2007) (citing In re Oetiker, 977 F.2d 1443, 1445 (Fed. Cir. 1992)). The court has, thus, held that the USPTO carries its procedural burden of establishing a prima facie case when its rejection satisfies the requirements of 35 U.S.C. § 132 by notifying the applicant of the reasons for rejection, “together with such information and references as may be useful in judging of the propriety of continuing the prosecution of [the] application.” See In re Jung, 637 F.3d 1356, 1362 (Fed. Cir. 2011).
In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").

In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. See: Ralston Purina Co. v. FarMar-Co, Inc., 772 F.2d 1570, 1575 (Fed. Cir. 1985), In re Kaslow, 707 F.2d 1366, 1375 (Fed. Cir. 1983), Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010), Purdue Pharma L.P. v. Faulding, Inc., 230 F.3d 1320, 1323 (Fed. Cir. 2000), Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1560 (Fed. Cir. 1991) and TurboCare Div. of Demag Delavel Turbomachinery Corp. v. Gen. Elec. Co., 264 F.3d 1111, 1118 (Fed. Cir. 2001)

See PTOL-892.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN B SCHWARTZ whose telephone number is (571)270-3850. The examiner can normally be reached 9am-7pm EST, Monday-Thursday, 9am-5pm EST, Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN B SCHWARTZ/Primary Examiner, Art Unit 2435